UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE LAMONT GOODWIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:10-cr-00835-MBS-6)


Submitted:   September 27, 2012           Decided:   October 2, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Lamont Goodwin, Appellant Pro Se. Winston David Holliday,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bruce Lamont Goodwin appeals the district court’s text

order denying his post-judgment motion to reduce his sentence.

We have reviewed the record and discern no reversible error.

Accordingly, we affirm the district court’s order.                 See United

States   v.    Goodwin,   No.   5:10-cr-00835-MBS-6     (D.S.C.     Apr.   23,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2